*345
ORDER

PER CURIAM.
Richard Butts (Movant) appeals from the motion court’s denial of his Rule 24.0851 motion for post-conviction relief. Movant pleaded guilty to one count of the class D felony of driving while intoxicated in violation of Section 577.010 RSMo 2000,2 one count of the class A misdemeanor of driving while license revoked in violation of Section 301.321 and one count of the class A misdemeanor of careless and imprudent driving in violation of Section 304.012.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. The motion court’s determination was not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).

. All rule citations are to Mo. R.Crim. P.2006, unless otherwise indicated.


. All subsequent statutory citations are to RSMo 2000.